Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 2, 2022. In Response to Election/Restriction, applicant selected claims 1-8 for further prosecution and claims 9-11 are withdrawn. Hence, claims 1-8 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cabrera-Cordon et al. (Pub. No. : US 20180077088 A1)

As to claim 1 Cabrera-Cordon teaches a service providing system which provides an information processing function as a service by using a network and a computer, the computer being configured to realize:
information retrieval unit that retrieves information on an analysis target and information indicating a condition of the analysis target (paragraphs [0040]-[0041]: proceeds to OPERATION 404, where the text mining and machine learning engine 108 mines the agent owner's context (e.g., email 122, calendar 124, organizational chart 126, documentation database 128), and utilizes machine learning techniques and OPERATION 406, where relationships between keywords, topics, categories, and entities are determined, and degrees of similarity between keywords, topics, categories, and entities are calculated); 
knowledge base construction unit that constructs a knowledge database for acquiring knowledge corresponding to the condition of the analysis target, based on the information retrieved by the information retrieval unit (paragraph [0041]: the keywords, topics, categories, as well as entities and similarities and relationships between the keywords, topics, categories, and entities are stored in the knowledge database 110); and 
knowledge presentation unit that presents knowledge corresponding to the condition of the analysis target from the knowledge database (paragraph [0031]: the query understanding and resolution subsystem 104 is operative to query the knowledge database 110 to determine an appropriate answer to provide the user 130).

As to claim 2 Cabrera-Cordon teaches wherein the knowledge base construction unit comprises a knowledge systematization processing unit for using information on the analysis target and generating a knowledge base in which knowledge is systematized and a mapping processing unit for generating a knowledge base to which the condition of the analysis target and the knowledge are mapped (paragraphs [0040]-[0041]).

As to claim 3 Cabrera-Cordon teaches wherein the knowledge presentation unit comprises a knowledge presentation processing unit for acquiring, from the knowledge database, knowledge mapped to a condition similar to a condition of an event of the analysis target (paragraphs [0031]-[0032]).

As to claim 4 Cabrera-Cordon teaches wherein the knowledge systematization unit is configured to: store, as a knowledge base, first raw label information in which a label is added to the information on the analysis target, execute expression unification processing for the first raw label information, and store, as a knowledge base, label information whose expressions are unified through the expression unification processing (paragraphs [0024]-[0025], [0041]).

As to claim 5 Cabrera-Cordon teaches wherein the mapping processing unit is configured to: input the first raw label information, extract a co-occurrence relation between labels by using the first raw label information, and store, as a knowledge base, a label ID of the first raw label information indicating the co-occurrence relation (paragraphs [0040]-[0041]).

As to claim 6 Cabrera-Cordon teaches condition identification unit for acquiring and storing associated label information by using the first raw label information and second raw label information in which a label is added to the information indicating the condition of the analysis target (paragraphs [0024]-[0025], [0040]-[0041]).

As to claim 7 Cabrera-Cordon teaches wherein the knowledge presentation processing unit is configured to: acquire a label ID of the associated label information, and acquire information corresponding to knowledge from the knowledge base of the first raw label information by using the label ID of the associated label information (paragraphs [0024]-[0025], [0040]-[0041]).

	As to claim 8, it has similar limitations as of claim 1 above. Hence, claim 8 is rejected under the same rational as of claim 1 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169